Name: Commission Decision No 480/88/ECSC of 22 February 1988 fixing the rates of abatement for the second quarter of 1988 in accordance with Decision No 194/88/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-02-23

 Avis juridique important|31988S0480Commission Decision No 480/88/ECSC of 22 February 1988 fixing the rates of abatement for the second quarter of 1988 in accordance with Decision No 194/88/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 049 , 23/02/1988 P. 0010 - 0010*****COMMISSION DECISION No 480/88/ECSC of 22 February 1988 fixing the rates of abatement for the second quarter of 1988 in accordance with Decision No 194/88/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 194/88/ECSC of 6 January 1988 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Articles 8 (1) and (2) thereof, Whereas the rates of abatement in respect of certain products must be fixed for the second quarter of 1988 on the basis of studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 The rates of abatement for the establishment of production quotas for the second quarter of 1988 shall be as follows: category I a: 48 %, category I b: 47 %, category II: 37 %, category III: 44 %. The rytes of abatement for the establishment of the part of the production quotas which may be delivered in the common market shall be as follows: category I a: 53 %, category I b: 52 %, category II: 53 %, category III: 55 %. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1988. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 25, 29. 1. 1988, p. 1.